Title: From Thomas Jefferson to the Board of Trade, 9 and 12 November 1779
From: Jefferson, Thomas
To: Board of Trade



In Council Nov. 9. 1779.

The board are of opinion that Colo. Le Maire’s expences of £15,545 livres 14 sous be paid in current money at the exchange of 20 for 1. and that £2000 be allowed him for his expences from Boston to this day.
Th: Jefferson
In Council Nov. 12. 1779
On further consideration the board thinks Mr. Le Maire shoud be allowed 27. livres a day for 430 days to be paid in currency at a rate not exceeding twenty five for one.

Th: Jefferson

